     Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.1 Page 1 of 29



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                     ______________________________________

DEVON ANTHONY MORGAN,

              Plaintiff,
                                                         No. _________________
v.
                                                         Hon. ________________
                                                         U.S. District Judge
ZEIGLER KALAMAZOO, LLC,
 d/b/a ZEIGLER CHRYSLER DODGE RAM,
AADVANCED ASSET RECOVERY AND
 TRANSPORT INCORPORATED, and,
BARRY S. YAKIM,

              Defendants.

___________________________________/


                            COMPLAINT and JURY DEMAND

I. Introduction

        1.    Defendant Zeigler Kalamazoo, LLC, d/b/a Zeigler Chrysler Dodge Ram

(hereafter “Zeigler”) (www.hzkalamazoocdr.com) sells motor vehicles to consumers in

credit transactions, using retail installment sales contracts.

        2.    A typical credit transaction is initiated when a Zeigler employee helps the

consumer complete a simple credit application. Zeigler then obtains the consumer’s

credit report. Zeigler then attempts via the internet, fax or other means to obtain the

tentative approval of an investment company that specializes in purchasing motor

vehicle retail installment sales contracts to purchase the contract f rom Zeigler and

“fund” the deal. Funding usually takes place pursuant to pre-existing agreements


                                              1
  Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.2 Page 2 of 29



between Zeigler and various investment companies. These agreements state the terms

under which each investment company will purchase contracts from Zeigler. The

preliminary arrangement of the investment company to purchase a particular contract

from Zeigler is merely conditional and will specify additional terms (“stipulations”) which

must be met before the investment company will actually purchase the contract from

Zeigler. Typical stipulations include a subsequent telephone interview of the consumer

by an employee of the investment company, and verification of the consumer’s

residency, employment and income.

       3.     Once Zeigler has received an investment company’s tentative approval to

purchase the contract, Zeigler tells the consumer that he or she has been “approved for

financing.” If the consumer agrees to purchase a vehicle, a Zeigler employee prepares

the retail installment sales contract and other form documents related to the

transaction. The consumer signs the documents and thereby becomes the vehicle’s

owner, taking delivery of the vehicle.

       4.     Problems occur for Zeigler if it later finds itself unable to satisfy all of the

stipulations required by the investment company and the investment company refuses

to purchase the contract from Zeigler. Although Zeigler’s contract with the consumer

contains no lawful provision that conditioned either the sale of the vehicle or Zeigler’s

extension of credit under the terms of the contract upon any investment company’s

purchase of the contract, Zeigler will sometimes refuse to honor Zeigler’s contract with

the consumer, which can result in an illegal “spot delivery” or “yo-yo” transaction.

Zeigler may then coerce the consumer into providing additional paperwork, may require

the consumer to provide a co-borrower, or may require the consumer to sign additional

                                               2
  Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.3 Page 3 of 29



contracts on different terms. Alternatively or eventually, Zeigler will breach the contract

and demand that the consumer return the vehicle to Zeigler, sometimes falsely

accusing the consumer of stealing the vehicle or threatening to file a false police report

and improperly involve law enforcement. Ultimately, Zeigler will unlawfully repossess

and convert the consumer’s vehicle.

       5.     In a widely distribute May 22, 1989 Opinion Letter, the Michigan

Department of Commerce, Financial Institutions Bureau stated that in the Bureau’s

opinion, it is unlawful for a motor vehicle installment seller to condition a sale on the

seller’s subsequent success in selling the retail installment contract to a third-party

purchaser of the contract.

       6.     The Michigan Department of Insurance and Financial Services (“DFIS”)

also warns that once a motor vehicle loan is closed and the buyer takes possession of

the vehicle, the dealer cannot rescind the contract or request the return of the vehicle

for any reason.

https://www.michigan.gov/documents/difs/FIS-PUB_5700_533705_7.pdf. “Dealers are

required to ensure all conditions related to the closing of an automobile purchase be

met prior to the borrower’s execution of the contract.” A copy of the document is

attached as Exhibit A.

       7.     The State of Michigan also warns consumers about spot delivery, stating:

“[T]he dealer has the choice whether to assign the contract. The dealer has sole

control over the effort it will make to assign a contract. . . . A motor vehicle installment

sale contract conditioned upon the contract’s assignment to a finance company violates

the [Motor Vehicle Sales Finance Act]. Such a provision is not enforceable. . . . [T]he

                                              3
  Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.4 Page 4 of 29



contract is not void. It is legally enforceable. You are still responsible for making the

payments as required by the contract. If the dealer requests that you return to sign a

new contract, you are not required to do so.” The State of Michigan makes this

consumer protection warning at:

http://www.michigan.gov/documents/cis_ofis_spotdeli_23752_7.pdf.

A copy of the document is attached as Exhibit B.

       8.     Similarly, the Michigan Secretary of State Dealer Manual, § 3-3.4. states

that “a finance contract is between the purchaser and the dealer. Typically, the dealer

assigns the Motor Vehicle Installment Sales Contract to a finance company and then

places a lien on the vehicle’s title to secure payment. If the finance company

subsequently rejects the loan contract after interest in the vehicle transfers to the

purchaser, it becomes the dealer’s responsibility to offer financing to the purchaser

under the same terms (e.g., interest rate, payment schedule, etc.) as the original

finance contract. This may require that the purchaser make the payments directly to

the dealer” The manual expressly warns: “It is a violation of state law to attempt

‘repossession’ of a vehicle after delivery or to change the terms of the finance contract if

a finance company refuses the contract after a spot delivery.” The Michigan Secretary

of State Dealer Manual is available at:

http://www.michigan.gov/documents/sos/Dealer_Manual_Chapter_3_186402_7.pdf .

A copy of the document is attached as Exhibit C.

       9.     Plaintiff Devon Anthony Morgan is a victim of Zeigler’s unlawful spot

delivery/yo-yo practices. Many state and federal laws may be violated when a car

dealer engages in this most unfair and deceptive practice. Zeigler has violated the

                                             4
  Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.5 Page 5 of 29



federal Truth in Lending Act, 15 U.S.C. § 1638, et seq., the federal Equal Credit

Opportunity Act, 15 U.S.C. § 1691, et seq., the federal Fair Credit Reporting Act, 15

U.S.C. § 1681, et seq., Zeigler violated Michigan’s Motor Vehicle Installment Sales

Contract Act, M.C.L. § 566.301, et seq., committed common law conversion and

violated Michigan’s Conversion Statute, M.C.L. § 600.2919a, as well as breached its

contract with Mr. Morgan, and harming him in other ways, including unlawfully

repossessing the car that Mr. Morgan purchased from defendant Zeigler even before

Mr. Morgan’s first payment was due.

      10.    Defendant Aadvanced Asset Recovery and Transport Incorporated was

the company that unlawfully repossessed Mr. Morgan’s car before that first payment

was due. They committed a conversion and in wrongfully repossessing Mr. Morgan’s

car, that company and its owner violated the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, et seq., a federal law that prohibits debt collectors from

engaging in abusive, deceptive, or unfair practices, because they had no right to

repossess Mr. Morgan’s car, but took it anyway.

II Jurisdiction and Venue

      11.    This Court has federal question jurisdiction under 28 U.S.C. § 1331 and

has supplemental jurisdiction regarding plaintiff’s state law claims under 28 U.S.C. §

1367. Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202.

      12.    This Court has jurisdiction under 15 U.S.C. § 1640(e) of plaintiff’s claims

under the Truth in Lending Act.

      13.    This Court has jurisdiction under 15 U.S.C. § 1691e(f) of plaintiff’s claims



                                            5
  Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.6 Page 6 of 29



under the Equal Credit Opportunity Act, including under 15 U.S.C. § 1691e(c) of

plaintiff’s claims for equitable and declaratory relief under that Act.

       14.    This Court has jurisdiction under 15 U.S.C. § 1681p of plaintiff’s claims

under the Fair Credit Reporting Act.

       15.    This Court has jurisdiction under 15 U.S.C. § 1692k(d) of plaintiff’s claims

under the Fair Debt Collection Practices Act.

       16.    Venue is appropriate in this judicial district for the reason that the pertinent

events took place here.

III Parties

       17.    Plaintiff Devon Anthony Morgan is a natural person, residing in the City of

Kalamazoo in Kalamazoo County, Michigan. Mr. Morgan is a “consumer” and “person”

as those terms are defined and used in the FDCPA.

       18.    Defendant Zeigler is a Michigan domestic profit corporation (ID #

801621704, old ID # D6749Q) licensed by the Secretary of State for the State of

Michigan to sell motor vehicles at retail (License # A003498) and licensed by the

Department of Insurance and Financial Services of the State of Michigan as a motor

vehicle dealer originating installment sales contracts to customers purchasing motor

vehicles in credit transactions. As such, Defendant Zeigler is licensed by the State of

Michigan as an installment seller. (License # IS-0018126). By statute, M.C.L. §

445.1539, and as a condition of licensing, Zeigler can be served through the Michigan

Department of State, Compliance Division, 3rd Floor - Treasury Building, 430 West

Allegan Street, Lansing, MI 48918. Zeigler’s resident agent for service of process is

Daniel J. Sheid, 4201 Stadium Drive, Kalamazoo, Michigan 49008. The registered

office of Zeigler is 4201 Stadium Drive, Kalamazoo, Michigan 49008.

       19.    At all times relevant hereto, Zeigler engaged in the sale of motor vehicles

                                              6
 Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.7 Page 7 of 29



to customers, regularly extended credit to customers who purchased motor vehicles,

and regularly executed retail installment sales contracts subject to a finance charge or

payable in four or more installments.

      20.       Defendant Aadvanced Asset Recovery and Transport Incorporated

(hereafter “Aadvanced”) is a Michigan domestic profit corporation (ID No. 800626139,

old ID No. 09774D). The registered agent for Aadvanced is Barry S. Yakim, one in the

same as defendant Barry S. Yakim, at the following street address: 29034 M-62 West,

Dowagiac, Michigan. The mailing address of the corporation’s registered office is P.O.

Box 914, Dowagiac, MI 49047.

      21.       Defendant Aadvanced uses interstate commerce and the mails in a

business the principal purpose of which is the collection of debts. Aadvanced regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another. Aadvanced uses instrumentalities of interstate commerce and

the mails in a business the principal purpose of which is the enforcement of security

interests. Aadvanced is a “debt collector” as the term is defined and used in the

FDCPA.

      22.       Defendant Aadvanced is owned, managed and operated by

Defendant Barry S. Yakim, who is Aadvanced’s President, Treasurer, Secretary

and Director.

      23.       Defendant Aadvanced is licensed (No. 2401001904) by the

Sate of Michigan to collect consumer debts and engage in repossessions in Michigan

through its Agency - Owner Manager Barry S. Yakim, one in the same as defendant

Barry S. Yakim. Aadvanced is a “collection agency” and “licensee” as the terms are

defined and used in the MOC.

      24.       Defendant Barry S. Yakim (hereafter “Yakim”) is an individual residing,



                                              7
 Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.8 Page 8 of 29



purportedly, at 54905 Sunset, Dowagiac, Michigan 49047.

      25.    Defendant Yakim is the incorporator of defendant Aadvanced and is a

member, manager and owner of that defendant.

      26.    During all times pertinent hereto, defendant Yakim directly and indirectly

participated in the efforts to collect the consumer debt described below in this

Complaint.

      27.    A shareholder, owner, officer, member, manager, employee or

agent of a corporate debt collector can be held liable f or violating the FDCPA without

piercing the corporate veil, by being directly involved in the day-to-day operation of the

company, including the training and managing of employees, reviewing or supervising

collection activities, overseeing compliance with applicable collection laws, ratifying

unlawful acts, and the like, for the reason that each such individual is himself a “debt

collector” within the statutory definition, namely, each is a “person” in a business, “the

principal purpose of which is the collection of any debts, or who regularly collects or

attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another.” 15 U.S.C. § 1692a(6). See, Kistner v. Law Offices of Michael P.

Margelefsky, LLC, 518 F.3d 433, 435-38 (6 th Cir. 2008); Russell v. Goldman Roth

Acquisitions, LLC, 847 F.Supp. 2 nd 994, 1004-06 (W.D.Mich. 2012).

IV Facts

      28.    On May 23, 2018, plaintiff Devon Morgan went to Zeigler for the purpose

of purchasing a motor vehicle on credit.

      29.    On the foregoing date, a salesman/employee of defendant Zeigler

identified as Adam Bayliss (hereafter “Bayliss”) showed Mr. Morgan a vehicle on the

Zeigler sales lot that Mr. Morgan was interested in purchasing - a 2012 Dodge Charger,

VIN 2C3CDXCT7CH287597.



                                             8
 Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.9 Page 9 of 29



        30.   Bayliss asked Mr. Morgan questions and Bayliss completed a credit

application with the information provided orally by Mr. Morgan.

        31.   Zeigler accessed and obtained Mr. Morgan’s consumer report (commonly

known as a “credit report”) from one or more of three national consumer reporting

agencies.

        32.   One or more Zeigler employees reviewed and used Mr. Morgan’s

consumer report to decide whether to sell Mr. Morgan a motor vehicle on credit.

        33.   A Zeigler employee represented to Mr. Morgan that his credit application

to purchase a motor vehicle from Zeigler on credit had been approved.

        34.   Zeigler agreed to sell the Dodge Charger to Mr. Morgan on credit.

        35.   Zeigler prepared numerous documents to be signed in connection with the

transaction. Included in the documents was a retail installment sales contract (“RISC”).

A copy of the RISC is attached hereto as Exhibit D.

        36.   The RISC was signed by Mr. Morgan on May 23, 2018.

        37.   The RISC was signed by Zeigler.

        38.   When Mr. Morgan signed the RISC, he became legally obligated to accept

the terms and credit arrangement stated in the RISC.

        39.   The transaction involving the motor vehicle referred to above was

primarily for personal, family or household purposes.

        40.   Any resulting obligation of the plaintiff to pay money on the RISC

was a “debt” as the term is defined and used in the FDCPA.

        41.   Zeigler sold the Dodge Charger to Mr. Morgan on May 23, 2018.

        42.   The credit sale of the Dodge Charger from Zeigler to Mr. Morgan was

consummated on May 23, 2018, when Mr. Morgan signed the RISC and thereby

became legally obligated to accept the terms and credit arrangement stated in the

RISC.


                                            9
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.10 Page 10 of 29



         43.   Zeigler is identified on the face of the RISC as the “Creditor-Seller” and as

“we” or as “us”.

         44.   Mr. Morgan is identified on the face of the RISC as the “Buyer” and as

“You.”

         45.   The RISC stated: “By signing this contract, you choose to buy the vehicle

on credit under the agreements on the front and back of this contract”.

         46.   Zeigler had the option to assign and sell the RISC to a third party.

         47.   The RISC did not obligate Zeigler to assign or sell the RISC to a third

party.

         48.   The RISC obligated Mr. Morgan to to pay Zeigler under the terms of the

RISC, unless and until Zeigler exercised its option to assign and sell the RISC to a third

party.

         49.   Zeigler is identified on the face of the RISC as the entity to whom the debt

from the transaction was initially payable, making Zeigler the creditor in the transaction.

         50.   The RISC stated no condition that had to be satisf ied before the RISC

was enforceable by Zeigler, or any successor or assign.

         51.   The RISC stated no condition that had to be satisf ied before the RISC

was enforceable by Mr. Morgan.

         52.   The RISC contained no language that would make the credit sale of the

Dodge Charger to Mr. Morgan contingent upon Zeigler’s assigning and selling the RISC

to a third-party finance company, investor or any other entity.

         53.   The RISC contained no language stating that Zeigler would not be bound

by the RISC if Zeigler did not exercise its option to assign and sell the RISC to a third-

party finance company, investor or any other entity.

         54.   The RISC contained no language requiring Mr. Morgan to provide further

information to either Zeigler or to anyone else Zeigler might assign or attempt to assign


                                             10
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.11 Page 11 of 29



the RISC.

      55.      Zeigler stated to Mr. Morgan that it intended to assign and sell the RISC to

a company named on the RISC as “WELLS FARGO DLR SVCS” (“Wells Fargo”).

      56.      Zeigler attempted to assign and sell the RISC to Wells Fargo.

      57.      Zeigler was unsuccessful in its attempt to assign and sell the RISC to

Wells Fargo.

      58.      Wells Fargo chose not to purchase the RISC from Zeigler.

      59.      Zeigler attempted to assign and sell the RISC to at least six (6) other third-

party investors, but was unsuccessful in doing so.

      60.      The RISC included the following terms regarding Mr. Morgan’s granting

defendant Zeigler a security interest with the 2012 Dodge Charger’s being collateral for

enforcement of the RISC as follows: “YOUR OTHER PROMISES TO US: c. You give

us a security interest in: The vehicle and all parts or goods put on it.”

      61.      In connection with the transaction, Zeigler also prepared an Application for

Michigan Title, Statement of Vehicle Sale (Form RD-108), dated May 23, 2018, that

identified Mr. Morgan as the purchaser and stating Zeigler’s delivery of the Dodge

Charger to him that date. The Form RD-108 was signed by Zeigler and by Mr. Morgan

as purchaser. A copy of the RD-108 is attached hereto as Exhibit E.

      62.      Title and ownership to the 2012 Dodge Charger passed to Mr. Morgan at

the moment the Application for Michigan Title - Statement of Vehicle Sale (Form RD-

108) was signed by Mr. Morgan on May 23, 2018, without regard to whether the

document was ever mailed by defendant Zeigler, or delivered by defendant Zeigler to

the Michigan Secretary of State. Perry v. Golling Chrysler Plymouth Jeep, Inc., 477

Mich. 62, 65-67 (2007).

      63.      In connection with the transaction, Zeigler prepared an Odometer

Disclosure Statement dated May 23, 2018, which described the Dodge and which


                                             11
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.12 Page 12 of 29



named Zeigler as the transferor and Mr. Morgan as the transferee. The Odometer

Disclosure Statement was signed by Zeigler and by Mr. Morgan. The mileage indicated

on the Disclosure on that date was 96,762 miles. A copy of the Odometer Disclosure

Statement is attached as Exhibit F.

      64.    The State of Michigan issued to Mr. Morgan a Certificate of Title to the

Dodge Charger on May 30, 2018. A copy of the Certificate of Title is attached as

Exhibit G.

      65.    On or about May 23, 2018, Wells Fargo accessed and obtained Mr.

Morgan’s consumer report (commonly known as a “credit report”) from the national

consumer reporting agency named TransUnion.

      66.    The retail installment sales contract specified the purchase price of the

2012 Dodge Charger in the amount of Fifteen Thousand Five Hundred ($15,500.00)

Dollars.

      67.    The RISC provided for a down-payment by Mr. Morgan of Five Hundred

($500.00) Dollars, which Mr. Morgan made to defendant Zeigler .

      68.    The RISC provided for Mr. Morgan’s making monthly payments,

commencing on July 7, 2018, in the amount of Three Hundred Eighty-nine and 82/100

($389.82) Dollars to Zeigler .

      69.    Pursuant to the execution of the RISC, the payment of the down-payment,

the execution of Form RD-108 - Application for Title, and defendant Zeigler’s

statements by way of its salesman’s assurances to Mr. Morgan of, “your car” and “your

vehicle” in reference to the 2012 Dodge Charger, Mr. Morgan was the vehicle’s owner.

      70.    Mr. Morgan was prepared to, and at all relevant times was willing to make

the payments on his car to Zeigler; as indicated above, Mr. Morgan’s first payment

upon the vehicle was due on July 7, 2018.

      71.    Following Mr. Morgan’s purchase of the 2012 Dodge Charger and during


                                            12
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.13 Page 13 of 29



the course of its dealing with Mr. Morgan, defendant Zeigler misrepresented to Mr.

Morgan that the retail installment sales contract contained a term or terms conditioning

Mr. Morgan’s purchase of the 2012 Dodge Charger upon the assignment of that

contract to, or its purchase by, a third-party.

      72.     Following Mr. Morgan’s purchase of the 2012 Dodge Charger and

during the course of its dealing with Mr. Morgan, defendant Zeigler misrepresented to

Mr. Morgan that the retail installment sales contract contained a term or terms

conditioning Mr. Morgan’s purchase of the 2012 Dodge Charger upon Mr. Morgan’s

providing further information following the sale of the motor vehicle to him in the form of

a paycheck stub.

      73.     The foregoing misrepresentations and each of them were material to the

credit transaction between Mr. Morgan and defendant Zeigler.

      74.     Following Mr. Morgan’s purchase of the 2012 Dodge Charger, defendant

Zeigler repeatedly stated that it would not honor the retail installment sales contract

with Mr. Morgan.

      75.     Following Mr. Morgan’s purchase of the 2012 Dodge Charger as

described above, Mr. Morgan was entitled to exclusive possession of the 2012 Dodge

Charger.

      76.     On or about June 25, 2018, and prior to Mr. Morgan’s first payment’s

becoming due upon the Charger, defendant Zeigler hired defendant Aadvanced Asset

Recovery & Transport Incorporated to repossess the 2012 Dodge Charger described

above.

      77.     On or about June 25, 2018, defendant Aadvanced repossessed Mr.

Morgan’s 2012 Dodge Charger from 2203 Laureate Avenue, Kalamazoo, Michigan.

      78.     Defendant Aadvanced billed defendant Zeigler for its repossession of Mr.

Morgan’s 2012 Dodge Charger. A copy of the Invoice from defendant Aadvanced to


                                             13
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.14 Page 14 of 29



defendant Zeigler is attached as Exhibit H.

      79.    Defendant Aadvanced stated in its Invoice (Exhibit H) to defendant Zeigler

that its repossession of Mr. Morgan’s 2012 Dodge Charger was an “involuntary

repossession”.

      80.    The repossession of Mr. Morgan’s 2012 Dodge Charger was involuntary

and done without his permission or consent.

      81.    The repossession of Mr. Morgan’s 2012 Dodge Charger dispossessed Mr.

Morgan of his property where there was no present right to possession of his property

by defendants Zeigler or Aadvanced through an enforceable security interest, for,

again, the reason that Mr. Morgan’s first payment on the Charger was not due until July

7, 2018.

      82.    The defendants took the 2012 Dodge Charger, causing Mr. Morgan to

suffer humiliation, embarrassment and other injury.

      83.    In taking from Mr. Morgan the 2012 Dodge Charger automobile, each of

the named defendants and/or their employees and agents deprived Mr. Morgan of the

use that automobile.

      84.    Each of the defendants and/or their employees and agents took Mr.

Morgan’s 2012 Dodge Charger automobile without Mr. Morgan’s consent and against

his express wishes.

      85.    Each of the defendants and/or their employees and agents took the 2012

Dodge Charger even though Mr. Morgan had communicated to the defendants that Mr.

Morgan intended to keep that automobile.

      86.    Each of the defendants and/or their employees and agents took the 2012

Dodge Charger even though Mr. Morgan had communicated to the defendants that he

intended to abide by and enforce his contract with defendant Zeigler and keep the 2012

Dodge Charger.


                                           14
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.15 Page 15 of 29



       87.    Each of the defendants and/or their employees and agents took the 2012

Dodge Charger from Mr. Morgan even though Mr. Morgan had communicated to

defendant Zeigler that he intended to make his monthly payments as agreed in the

retail installment sales contract.

       88.    On or about July 13, 2018, as part of defendant Zeigler’s unlawful

repossession and acquisition of Mr. Morgan’s 2012 Dodge Charger and in order to

obtain what would appear to be legitimate title to the repossessed vehicle, defendant

Zeigler, upon the certification and representations of Zeigler’s employee, Traci

Thompson - Accounting Clerk, submitted to the Michigan Department of State a

Certification of Repossession (MI-SOS Form TR-10), a copy of which is attached as

Exhibit I.

       89.    Among other misrepresentations submitted to the Michigan Department of

State, the Certification of Repossession (Exhibit I) contained the false declaration that

the reason for defendant Zeigler’s repossession of the 2012 Dodge Charger was a

“default of a purchasing obligation and loan agreement” (Item 1 on Form TR-10) when,

contrary to that declaration, there had been no def ault of a purchasing obligation or

loan agreement.

       90.    The Certification of Repossession (Exhibit I) submitted by defendant

Zeigler contained the false declaration that notice was given to Mr. Morgan that the

2012 Dodge Charger “would be retained in full satisfaction of the obligation” (Item 4(a)

on Form TR-10) when, contrary to that declaration, no such notice was ever given to

Mr. Morgan.

       91.    The Certification of Repossession (Exhibit I) submitted by defendant

Zeigler contained the false declaration that a Certificate of Title to Mr. Morgan’s 2012

Dodge Charger was not enclosed with the Certification of Repossession for the reason

that defendant Zeigler and/or Traci Thompson - Accounting Clerk were “Obtaining a


                                            15
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.16 Page 16 of 29



copy” (Item 5 on Form TR-10) when, contrary to the declaration, neither defendant

Zeigler, nor Traci Thompson - Accounting Clerk were obtaining a copy of the Charger’s

title.

         92.   The Certification of Repossession (Exhibit I) submitted by defendant

Zeigler contained the false declaration that the actual odometer mileage on the 2012

Dodge Charger was 96,762 miles (Page 1, Form TR-10) when, contrary to that

declaration, the actual odometer mileage was more than 96,762 for the reason that the

foregoing stated odometer mileage was the odometer mileage at the time of Mr.

Morgan’s purchase of the 2012 Dodge Charger and he had driven the Charger for

more than one month’s time before it was repossessed.

         93.   The 2012 Dodge Charger was converted to defendant Zeigler’s own use,

as reflected in the screenshot of Zeigler’s inventory of motor vehicles offered on the

internet for sale by Zeigler on September 10, 2018, a copy of the webpage for which is

attached as Exhibit J.

         94.   The 2012 Dodge Charger was converted to defendant Zeigler’s own use

when defendant Zeigler, an automobile dealer, following the Charger’s repossession,

authorized, encouraged and permitted the Charger’s being driven by a prospective

customer or customers of defendant Zeigler.

         95.   The 2012 Dodge Charger was converted to defendant Zeigler’s own use

when defendant Zeigler, an automobile dealer, and following the Charger’s

repossession, offered the sale of the Charger to a customer or customers and, in fact,

subsequently sold the Charger to a customer or customers different from Mr. Morgan,

profiting thereby.

         96.   Defendant Zeigler directly benefitted and continued to benefit from the

conversion of the Dodge Charger to their own use as they, following its repossession,

displayed and offered for sale the 2012 Dodge Charger as inventory on the sales lot of


                                            16
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.17 Page 17 of 29



defendant Zeigler, a business that sells motor vehicles.

      97.    When defendant Zeigler converted the 2012 Dodge Charger it had a fair

market value of Fifteen Thousand five hundred ($15,500.00) Dollars.

      98.    Mr. Morgan to his detriment relied upon the financial disclosures made by

defendant Zeigler in the retail installment sales contract.

      99.    The unlawful acts of all of the defendants, caused Mr. Morgan to suffer

substantial, actual damages.

      100.   Defendant Zeigler did not provide Mr. Morgan with a timely written

statement regarding the dealership’s action on his application for credit or with a written

statement of the reasons why defendant Zeigler denied an extension of credit or,

alternatively, revoked an extension of credit.

V Claims for Relief

                         Count 1 - Truth in Lending Act (TILA)

      101.   Plaintiff Devon Morgan incorporates the foregoing paragraphs by

reference.

      102.   The TILA required defendant Zeigler as creditor to disclose as the

“amount financed” the amount of credit of which plaintiff Devon Morgan as debtor had

actual use. The TILA defines “credit” as “the right granted by a creditor to a debtor to

defer payments of debt or to incur debt and defer its payment.” The retail installment

sales contract stated a specific “amount financed” in connection with the transaction

between defendant Zeigler and Mr. Morgan.

      103.   The TILA defines “creditor” as the “person to whom the debt arising from

the consumer credit transaction is initially payable on the face of the evidence of

indebtedness.” 15 U.S.C. § 1602(f)(2). In this case, the retail installment sales

contract named Zeigler . Thus, Zeigler was the creditor in the transaction.

      104.   Zeigler violated the TILA in its transaction with Mr. Morgan because the


                                            17
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.18 Page 18 of 29



RISC unconditionally represented that Zeigler had granted plaintiff credit on specified

terms as stated in the TILA disclosures contained therein, when in fact that information

was false, inaccurate and misleading because the credit granted by Zeigler in the

transaction actually was illusory and (at least according to Zeigler) conditioned upon

Zeigler’s ability to sell the RISC to a third-party finance company, all as evidenced by

numerous attempts to do so by defendant Zeigler. Thus, Mr. Morgan never had actual

use of the credit as represented by Zeigler in the TILA disclosures contained in the

retail installment sales contract.

      105.    Zeigler violated the TILA in its transaction with Mr. Morgan because the

RISC unconditionally represented that Zeigler had granted plaintiff credit on specified

terms as stated in the TILA disclosures contained therein, when in fact that information

was false, inaccurate and misleading because the credit granted by Zeigler in the

transaction actually was illusory and (at least according to Zeigler) conditioned upon

Zeigler’s obtaining additional information from Mr. Morgan related to his employment

and earnings, all as evidenced by numerous demands by defendant Zeigler. Thus,

Mr. Morgan never had actual use of the credit as represented by Zeigler in the TILA

disclosures contained in the retail installment sales contract.

      106.    Defendant Zeigler violated the TILA by failing to comply with the

disclosure requirements of 15 U.S.C. §§ 1631, 1632, and 1638, and Reg ulation Z, 12

C.F.R. §§ 226.17 and 226.18.

              Wherefore, plaintiff seeks judgment against defendant Zeigler for:

      (a)     A declaratory judgment that Zeigler has violated the TILA;

      (b)     Actual damages pursuant to 15 U.S.C. § 1640(a)(1);

      (c)     Statutory damages pursuant to 15 U.S.C. § 1640(a)(2);

      (d)     Costs of this action, together with a reasonable attorney’s fee, pursuant to

              15 U.S.C. § 1640(a)(3); and,

      (e)     Such further relief as the Court deems appropriate.

                                             18
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.19 Page 19 of 29



                   Count 2 - Equal Credit Opportunity Act (ECOA)

      107.   Plaintiff Devon Morgan incorporates the foregoing paragraphs by

reference.

      108.   Plaintiff is an “applicant” as the term is defined in the ECOA, 15 U.S.C. §

1691a(b).

      109.   Zeigler is a “creditor” as the term is defined in the ECOA, 15 U.S.C.

1691a(e).

      110.   Plaintiff Devon Morgan completed a credit application and applied to

Zeigler for credit in connection with the purchase of the 2012 Dodge Charger from

Zeigler.

      111.   Defendant Zeigler denied plaintiff credit and/or revoked plaintiff’s credit,

which denial and/or revocation constituted “adverse action” as the phrase is defined in

the ECOA, 15 U.S.C. §1691(d)(6).

      112.   Defendant Zeigler failed to provide the plaintiff Devon Morgan with a

notice of adverse action as required by the ECOA, 15 U.S.C. § 1691(d).

      113.   Zeigler has never provided any consumer with a notice of adverse action

when required by the ECOA, 15 U.S.C. § 1691(d).

             Wherefore, plaintiff seeks judgment against defendant Zeigler for:

      (a)    A declaratory judgment that Zeigler has violated the Equal Credit

             Opportunity Act, 15 U.S.C. § 1691e(c);

      (b)    Actual damages pursuant to 15 U.S.C. § 1691e(a);

      (c)    Punitive damages in an amount not to exceed $10,000.00, pursuant to 15

             U.S.C. § 1691e(b);

      (d)    Costs of this action, together with a reasonable attorney’s fee, pursuant to

             15 U.S.C. § 1691e(d); and,

      (e)    Such further relief as the Court deems appropriate.


                                            19
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.20 Page 20 of 29



                     Count 3 - Fair Credit Reporting Act (FCRA)

      114.   Plaintiff Devon Morgan incorporates the foregoing paragraphs by

reference.

      115.   Plaintiff is a “consumer” as the term is defined in the FCRA, 15 U.S.C. §

1681a(c).

      116.   Defendant Zeigler is a “person” as the term is defined in the FCRA, 15

U.S.C. § 1681a(b).

      117.   Zeigler took “adverse action” as the phrase is defined in the FCRA, 15

U.S.C. § 1681a(k), with respect to plaintiff Devon Morgan, based in whole or in part on

information contained in a consumer report.

      118.   Defendant Zeigler wilfully failed to provide plaintiff with a notice of

adverse action as required by the FCRA, 15 U.S.C. § 1681m, thereby violating 15

U.S.C. § 1681n. In the alternative, defendant Zeigler negligently failed to provide

plaintiff with a notice of adverse action as required by the FCRA, 15 U.S.C. 1681m,

thereby violating 15 U.S.C. § 1681o.

             Wherefore, plaintiff seeks judgment against defendant Zeigler for:

      (a)    A declaratory judgment that Zeigler has violated the Fair Credit Reporting

             Act;

      (b)    Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) and/or § 1681o(a)(1);

      (c)    Statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);

      (d)    Punitive damages in an amount not to exceed $10,000.00, pursuant to

             15 U.S.C. § 1681n(a)(2);

      (e)    Costs of this action, together with a reasonable attorney’s fee, pursuant to

             15 U.S.C. § 1681n(a)(3) and/or § 1681o(a)(2); and,

      (f)    Such further relief as the Court deems appropriate.



                                            20
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.21 Page 21 of 29



             Count 4 - Michigan Motor Vehicle Sales Finance Act (MVSFA)
                        (Declaratory Relief - Defendant Zeigler)

      119.    Plaintiff Devon Morgan incorporates the foregoing paragraphs by

reference.

      120.    Zeigler is an “installment seller” and a “seller” as the terms are defined in

the MVSFA. Zeigler is a “holder” as the term is defined in the MVSFA. Plaintiff is an

“installment buyer” and a “buyer” as the terms are defined in the MVSFA.

      121.    The MVSFA states: “An installment sales contract shall be in writing, and

shall contain all of the agreements between the buyer and the seller relating to the

installment sale of the motor vehicle sold, and shall be signed by both the buyer and

the seller.” M.C.L. § 492.112(a).

      122.    The MVSFA states: “An installment sales contract shall not be signed by a

party unless it contains all of the information and statements required by this act.”

M.C.L. § 492.114(a).

      123.    The MVSFA states: “An installment sales contract shall not contain a

provision by which a buyer waives a right of action against the seller, holder, or other

person acting on behalf of the holder for an illegal act committed . . . in the

repossession of a motor vehicle . . . .” M.C.L. § 492.114(d).

      124.    The MVSFA states: “No act, agreement or statement by any buyer in any

installment sale contract shall constitute a valid waiver of any provision of this act

intended by the legislature for the benefit and protection of retail installment buyers of

motor vehicles.” M.C.L. § 492.132.

      125.    The MVSFA requires that each retail installment contract shall separately

disclose the various terms of credit, including the motor vehicle’s cash price, amount of

down payment, unpaid cash price balance, cost of any insurance or travel emergency

benefits procured by the seller, other necessary or incidental costs which the seller


                                             21
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.22 Page 22 of 29



contracts to pay on behalf of the buyer, principal amount financed, amount of the

finance charge, the time balance and the amount and due date of each payment

required. M.C.L. § 492.113.

      126.    Defendant Zeigler did not comply with the disclosure requirement of the

MVSFA because it represented to Mr. Morgan that it had unconditionally guaranteed to

him on the terms specified in the RISC, when in fact, and according to Zeigler, the

information was false, inaccurate and misleading because the granting of credit on the

disclosed terms was conditioned upon defendant Zeigler’s ability to sell the retail

iinstallment sales contract to a third-party investor.

      127.    Defendant Zeigler did not comply with the disclosure requirement of the

MVSFA because it represented to Mr. Morgan that it had unconditionally guaranteed to

him on the terms specified in the RISC, when in fact, and according to Zeigler, the

information was false, inaccurate and misleading because the granting of credit on the

disclosed terms was conditioned upon plaintiff’s satisfying Zeigler’s demand for

additional information to which Mr. Morgan had no obligation to Zeigler to provide.

      128.    Defendant Zeigler failed to disclose the finance charge to plaintiff Devon

Morgan as required by the MVSFA because the purported extension of credit,

according to defendant Zeigler, was conditional and, therefore, illusory.

              Wherefore, plaintiff seeks judgment against defendant Zeigler for:

      (a)     A declaration that Zeigler has violated the MVSFA by claiming the

              extension of credit to plaintiff was conditioned upon Zeigler’s ability to sell

              the retail installment sales contract to a third-party investor.

      (b)     A declaration that Zeigler’s claim that it did not extend credit to plaintiff

              under the terms of the retail installment contract and/or that the extension

              of credit to plaintiff under the terms of the retail installment sales contract

              was conditioned upon a subsequent event, that is, that Zeigler’s ability to

                                              22
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.23 Page 23 of 29



              sell the retail installment sales contract to a third-party investor, was

              unenforceable and a violation of the MVSFA.

       (c)    An injunction prohibiting Zeigler from further violations of the MVSFA;

       (d)    Such further relief as the Court deems appropriate.

                               Count 5 - Breach of Contract

       129.   Plaintiff Devon Morgan incorporates the foregoing paragraphs by

reference.

       130.   Plaintiff entered into the retail installment sales contract with defendant

Zeigler with set terms regarding price, financing, payment and possession of the 2012

Dodge Charger.

       131.   The foregoing contract terms were material to plaintiff Devon Morgan.

       132.   The retail installment sales contract contained no language making the

contract conditional upon Zeigler’s success in selling the contract to an investor or

other third-party.

       133.   The retail installment sales contract contained non language making the

contract conditional upon Mr. Morgan’s providing further information to be demanded

later by defendant Zeigler

       134.   Alternatively, any alleged agreement between Zeigler and plaintiff Devon

Morgan that contained language making the contract conditional upon Zeigler’s

success in selling the contract to an investor or other third-party or conditional upon Mr.

Morgan’s providing further information to Zeigler was unlawful and unenforceable.

       135.   Plaintiff Devon Morgan performed all conditions required of him under the

retail installment contract.

       136.   Zeigler breached its contract with Mr. Morgan.

       137.   Each breach of the contract was material.

       138.   Plaintiff Devon Morgan has suffered loss as a result of Zeigler’s breach of

                                             23
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.24 Page 24 of 29



contract.

             Wherefore, plaintiff seeks judgment against defendant Zeigler for:

      (a)    A declaratory judgment that Zeigler’s practices constitute a breach of

             contract;

      (b)    Actual damages;

      (c)    Exemplary damages;

      (d)    Costs;

      (e)    Reasonable attorney’s fees;

      (f)    An order requiring defendant Zeigler to repair plaintiff Devon Morgan’s

             credit history now that defendant Zeigler has followed through upon its

             repossession and/or caused excessive inquiries to appear in connection

             with plaintiff’s purchase and finance involving the motor vehicle; and,

      (g)    Such further relief as the Court deems appropriate.

              Count 6 - Michigan Uniform Commercial Code - Article 9

      139.   Plaintiff Devon Morgan incorporates the foregoing paragraphs by

reference.

      140.   Defendant Zeigler violated Article Nine of the MUCC, M.C.L.

§ 440.9101, et seq., when it took possession of plaintiff Devon Morgan’s 2012 Dodge

Charger, contrary to the default and repossession provision remedies of the real

installment sales contract between the parties and Article 9 of the Uniform Commercial

Code, all occurring without any required accounting to him, notices regarding

disposition of the collateral, and other legal requirements imposed upon defendant

Zeigler.

      141.   Zeigler violated the MUCC, M.C.L. § 440.1203, when it breached its

obligation of good faith by inducing plaintiff to sign the RISC by misrepresenting that

plaintiff had been approved unconditionally for financing, by falsely declaring plaintiff to

                                            24
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.25 Page 25 of 29



be in default of the contract, and by wrongfully repossessing plaintiff’s vehicle.

      142.   Plaintiff Devon Morgan suffered loss as a result of defendant Zeigler’s

multiple violations of Article 9 of Michigan’s Uniform Commercial Code.

              Wherefore, plaintiff seeks judgment against defendant Zeigler for:

             (a)    A declaratory judgment that defendant Zeigler’s practices violate

                    the Michigan Uniform Commercial Code;

             (b)    Actual damages;

             (c)    Statutory damages of an amount of not less than the credit service

                    charge, plus 10% of the principal amount of the debt, or the time-

                    price differential plus 10% of the cash price, pursuant to the MUCC.

             (d)    Costs of this action, together with reasonable attorney’s fees; and,

             (e)    Such further relief as the Court deems appropriate.

        Count 7 - Common Law Conversion and Statutory Treble Damages
                            - Defendant Zeigler

      143.   Plaintiff Devon Anthony Morgan incorporates the foregoing paragraphs by

reference.

      144.   At all times relevant hereto, the plaintiff had the exclusive right to the

immediate possession of the 2012 Dodge Charger.

      145.   Defendant Zeigler by the actions of its agents and employees converted

plaintiff’s 2012 Dodge Charger.

      146.   Defendant Zeigler through the actions of its agents and employees,

intentionally and knowingly converted plaintiff’s 2012 Dodge Charger.

      147.   Defendant Zeigler through the actions of its agents and employees

received and possessed plaintiff’s 2012 Dodge Charger.

      148.   Defendant Zeigler through the actions of its agents and employees

received and possessed, the 2012 Dodge Charger knowing it had been converted.


                                            25
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.26 Page 26 of 29



         149.   The above-described conversion of the 2012 Dodge Charger was to

defendant Zeigler’s own use, Zeigler, having offered for sale the vehicle, having driven

it around, and having now, as a seller of motor vehicles, sold the vehicle to a third-

party.

         150.   Defendant Zeigler refused to return the 2012 Dodge Charger to plaintiff

upon his demand that they do so.

         151.   Defendant Zeigler refused to return the 2012 Dodge Charger to plaintiff,

knowing that the automobile had been converted.

         152.   Plaintiff Devon Morgan was injured and has suffered loss as a result of

the conversion of the 2012 Dodge Charger.

                Wherefore, plaintiff seeks judgment against defendant Zeigler for:

                (a)   A declaratory judgment that each of the defendant’s practices

                      constituted conversion of plaintiff Devon Morgan’s 2012 Dodge

                      Charger.

                (b)   Actual damages for common law conversion, equal to the fair

                      market value of the vehicle at the time of conversion.

                (c)   Treble damages pursuant to M.C.L. § 600.2919a; calculated as

                      three times the fair market value of the vehicle at the time of

                      conversion;

                (d)   Costs pursuant to M.C.L. § 600.2919a;

                (e)   Reasonable attorney’s fees pursuant to M.C.L. § 600.2919a; and,

                (f)   Such further relief as the Court deems appropriate.


                      Count 8 - Fair Debt Collection Practices Act -
                         Defendants AADVANCED and Yakim

         153.   Plaintiff Devon Morgan incorporates the foregoing paragraphs by

reference.

                                             26
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.27 Page 27 of 29



      154.    Mr. Morgan, a natural person, is a consumer as defined in the FDCPA.

      155.    The debt in this matter was one that was primarily for personal, family and

household purposes.

      156.    Defendants Aadvanced and Yakim are each debt collectors as defined

and used in the FDCPA, because they use “any instrumentality of interstate commerce

or the mails in any business the principal purpose of which is the collection of any

debts, or who regularly collect or attempt to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.” 15 U.S.C. § 1692(a) (6).

      157.    Defendants Aadvanced and Yakim are also debt collectors for the reason

that they are persons who use any instrumentality of interstate commerce or the mails

in any business the principal purpose of which is the enforcement of security interests.”

15 U.S.C. § 1692(a)(6).

      158.    Defendants Aadvanced and Yakim violated the FDCPA when they took

“nonjudicial action to effect dispossession” in repossessing Mr. Morgan’s Dodge

Charge when there was “no present right to possession of the property claimed as

collateral through an enforceable security interest.” 15 U.S.C. § 1692(f)(6)(A).

      159.    Defendants Aadvanced and Yakim repossessed Mr. Morgan’s Dodge

Charger when there existed no enforceable security interest - Mr. Morgan’s first

payment had yet to come due.

      Wherefore, plaintiff seeks judgment against defendants Aadvanced and Yakim,

and each of them as follows:

              (a)    Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

              (b)    Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A);

              (c)    Costs and reasonable attorney fees pursuant to 15 U.S.C. §

                     1692k(a)(3);

              (d)    A declaration that the practices of defendants Aadvanced and

                                             27
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.28 Page 28 of 29



                      Yakim, and each of them, violate the FDCPA in the manner

                      described above; and,

             (e)      Such other and further relief as appropriate.

                   Count 9 - Common Law and Statutory Conversion -
                           Defendants Aadvanced and Yakim

      156.   Plaintiff Devon Anthony Morgan incorporates the foregoing paragraphs by

reference.

      157.   At all times relevant hereto, the plaintiff had the exclusive right to the

immediate possession of the 2012 Dodge Charger.

      158.   Defendants Aadvanced and Yakim by their actions of those of their

agents and employees converted plaintiff’s 2012 Dodge Charger.

      159.   Defendants Aadvanced and Yakim through the actions of their agents

and employees, intentionally and knowingly converted plaintiff’s 2012 Dodge Charger.

      160.   Defendant Aadvanced and Yakim individually and through the actions of

their agents and employees received and possessed plaintiff’s 2012 Dodge Charger.

      161.   Defendant Aadvanced and Yakim through the actions individually and

through the action of their agents and employees converted the 2012 Dodge Charger

to their own use in operating a repossession business for profit, and transported and

conveyed the 2012 Dodge Charger to defendant Zeigler in exchange for payment for

their unlawful activity using the Charger.

      164.   Plaintiff Devon Morgan was injured and has suffered loss as a result of

the conversion of the 2012 Dodge Charger.

             Wherefore, plaintiff seeks judgment against defendants Aadvanced and

Yakim for:

             (a)      A declaratory judgment that each of the defendant’s practices

                      constituted conversion of plaintiff Devon Morgan’s 2012 Dodge


                                              28
Case 1:18-cv-01251-PLM-RSK ECF No. 1 filed 11/07/18 PageID.29 Page 29 of 29



                  Charger.

           (b)    Actual damages for common law conversion, equal to the fair

                  market value of the vehicle at the time of conversion.

           (c)    Treble damages pursuant to M.C.L. § 600.2919a; calculated as

                  three times the fair market value of the vehicle at the time of

                  conversion;

           (d)    Costs pursuant to M.C.L. § 600.2919a;

           (e)    Reasonable attorney’s fees pursuant to M.C.L. § 600.2919a; and,

           (f)    Such further relief as the Court deems appropriate.



                             Demand for Trial by Jury

           Plaintiff demands trial by jury.




Dated: November 6, 2018                        /s/ Anthony J. Valentine
                                               Anthony J. Valentine
                                               Attorney at Law
                                               Attorney for Plaintiff
                                               Ste. 227, 29 Pearl Street, N.W .
                                               Grand Rapids, MI 49503
                                               (616) 288-5410
                                               tonyvalentinelaw@gmail.com




                                          29
